Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 9,250,202). 
5.	Regarding claim 1, Chun teaches A method, comprising: performing a process on a substrate with a fluid flowing through a particle detector, the particle detector comprising a substrate and a pair of sensing electrodes in contact with the substrate, the substrate comprising nano-pores, a pore size of the nano-pores being greater than a particle size of nano-particles in the fluid, allowing the nano-particles in the fluid passing through the nano-pores, the pair of sensing electrodes being positioned adjacent to a sensing nano-pore among the nano-pores [Figures 1-3, performing a process on a substrate (not labelled, see Figure 2F, also see numerals 14a, 14b) with a fluid flowing through a particle detector is taught, the substrate comprising nano-pores 18, pore size greater than that of nano-particles allowing nano-particles to pass through, sensing electrodes 15 is shown].
Chun does not explicitly teach the pair of sensing electrodes being not positioned adjacent to a dummy nano-pore among the nano-pores.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to conclude that no electrode would be placed adjacent to at least one dummy nano-pore which would be one of the nano-pores shown in Figure 2F which is not being used for passing fluid or measurement. Hence, one of the nano-pores 18 in Figure 2F would act as a dummy nano-pore and one skilled in the art would not place an electrode adjacent to it because the dummy nano-pore will act as a place holder instead of testing.

6.	Regarding claim 8, Chun teaches A method, comprising: performing a process on a substrate with a fluid, nano-particles in the fluid being monitored by a particle detector, the particle detector comprising a substrate and pairs of sensing electrodes in contact with the substrate, the substrate comprising sensing-2-Customer No.: 31561Docket No.:075890-US-PA-OCApplication No.: 17/228,656 nano-pores and dummy nano-pores, a pore size of the sensing nano-pores and a pore size of the dummy nano-pores being greater than a particle size of nano-particles, allowing the nano-particles passing through the sensing nano-pores and the dummy nano-pores, each pair of sensing electrodes being positioned adjacent to one of the sensing nano-pores respectively [Figures 1-3, performing a process on a substrate (not labelled, see Figure 2F, also see numerals 14a, 14b) with a fluid flowing through a particle detector is taught, the particle detector comprising a substrate, a pair of sensing electrodes 15 in contact with the substrate 14a, 14b, nano-pores 18, pore size greater than that of nano-particles allowing nano-particles to pass through].
 Chun does not explicitly teach the pairs of sensing electrodes are not positioned adjacent to a dummy nano-pore among the nano-pores.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to conclude that no electrode would be placed adjacent to at least one dummy nano-pore which would be one of the nano-pores shown in Figure 2F which is not being used for passing fluid or measurement. Hence, one of the nano-pores 18 in Figure 2F would act as a dummy nano-pore and one skilled in the art would not place an electrode adjacent to it because the dummy nano-pore will act as a place holder instead of testing.

7.	Regarding claims 2 and 9, Chun teaches wherein the process performed on the substrate comprises a cleaning process, an etching process, a thermal process or an oxidation process [Figures 1-3, substrate cleaning process done].
8.	Regarding claims 3 and 10, Chun teaches wherein the at least one sensing nano-pore and the at least one dummy nano-pore are substantially identical in pore size [Figures 1-3, the pore size is shown to be identical].
9.	Regarding claims 4 and 11, Chun teaches wherein the at least one sensing nano- pore and the at least one dummy nano-pore are different in pore size [Column 4, lines 18-30 teaches nano-pores of different sizes].
10.	Regarding claims 5 and 12, Chun teaches the particle detector.
Chun does not explicitly teach wherein the pore size of the at least one sensing nano-pore is between about 5 nanometers to about 200 nanometers and the pore size of the at least one dummy nano-pore is between about 5 nanometers to about 200 nanometers.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to optimize the pore size of nano-pores because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
11.	Regarding claims 6 and 13, Chun teaches wherein the at least one pair of sensing electrodes are disposed on one side of the substrate and a pair of arc-shaped electrodes are positioned adjacent to the plurality of nano-pores [Figures 1-3, see pair of sensing electrodes 11 in arc-shape].
12.	Regarding claims 7 and 14, Chun teaches wherein the at least one pair of sensing electrodes are disposed on two opposite sides of the substrate and a pair of ring-shaped electrodes are positioned adjacent to the plurality of nano-pores [Figures 1-3, electrodes 11 are on two opposite sides of the substrate ].
13.	Regarding claim 15, Chun teaches wherein the sensing nano-pores comprises at least one first sensing nano-pore and at least one second nano-pore [Figures 1-3, sensing nano-pores are shown].
Chun does not explicitly teach a pore size of the first sensing nano-pore is greater than a pore size of the second sensing nano-pore.  
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to comprise nano-pores of different size since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).
14.	Regarding claim 16, Chun teaches wherein the sensing nano-pores comprises at least one first sensing nano-pore, at least one second nano-pore and at least one third sensing nano-pore [Figures 1-3, sensing nano-pores are shown].
Chun does not explicitly teach a pore size of the first sensing nano-pore is greater than a -3-Customer No.: 31561Docket No.:075890-US-PA-OCApplication No.: 17/228,656pore size of the second sensing nano-pore, and a pore size of the second sensing nano-pore is greater than a pore size of the third sensing nano-pore.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to comprise nano-pores of different pore size since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).

15.	Regarding claim 17, Chun teaches A method, comprising: performing a process on a substrate with a fluid, nano-particles in the fluid being monitored by a particle detector, the particle detector comprising: a first substrate comprising first nano-pores, wherein a pore size of the first nano-pores is greater than a particle size of the nano-particles, allowing the nano-particles in the fluid passing through the plurality of first nano-pores; at least one pair of first sensing electrodes in contact with the first substrate, and the at least one pair of first sensing electrodes being positioned adjacent to at least one of the first nano-pores [Figures 1-3, performing a process on a substrate (not labelled, see Figure 2F, also see numerals 14a, 14b) with a fluid flowing through a particle detector is taught, the particle detector comprising a substrate, a pair of sensing electrodes 15 in contact with the substrate 14a, 14b, nano-pores 18, pore size greater than that of nano-particles allowing nano-particles to pass through].
Chun does not explicitly teach a second substrate comprising second nano-pores, the second substrate being spaced apart from the first substrate, wherein a pore size of the second nano-pores is greater than the particle size of the nano-particles, allowing the nano-particles in the fluid passing through the second nano-pores; and at least one pair of second sensing electrodes disposed on the second substrate, and the at least one pair of second sensing electrodes being positioned adjacent to at least one of the second nano-pores.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to comprise not just one substrate comprising nano-pores as shown in Figures 1-3 but two because person skilled in the art would be capable of duplicating the parts, see here: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
16.	Regarding claim 18, Chun teaches wherein the first nano-pores comprise at least one first sensing nano-pore and at least one first dummy nano-pore, and the at least one pair of first sensing electrodes are positioned adjacent to the at least one first sensing nano-pore [Figures 1-3, adjacent sensing nano-pores are shown].  
17.	Regarding claim 19, Chun teaches wherein the second nano-pores comprises at least one second sensing nano-pore and at least one second dummy nano-pore, and the at least one pair of second sensing electrodes are positioned adjacent to the at least one second sensing nano-pore [Figures 1-3, adjacent sensing nano-pores are shown].  
18.	Regarding claim 20, Chun teaches the method.
Chun does not explicitly teach wherein the particle detector further comprises: a third substrate comprising third nano-pores, the third substrate being spaced apart from the first substrate and the second substrate, wherein a pore size of the third-4-Customer No.: 31561 Docket No.:075890-US-PA-OCApplication No.: 17/228,656nano-pores is greater than the particle size of the nano-particles, allowing the nano-particles in the fluid passing through the plurality of third nano-pores; and at least one pair of third sensing electrodes disposed on the third substrate, and the at least one pair of third sensing electrodes being positioned adjacent to at least one of the third nano-pores.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chun to comprise not just one substrate comprising nano-pores as shown in Figures 1-3 but multiple because person skilled in the art would be capable of duplicating the parts, see here: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tartagni et al. (US 2011/0050200), Figures 1-8, Abstract teaches an apparatus and method for identifying particles of interest in a fluid. The arrangement teaches a fluid chamber, fluid particles, nano-pores, electrode.
Flory (US 7,410,564), Figures 1-3, Abstract teaches arrangement comprising nanopore, electrode, substrate, fluid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868